Citation Nr: 0526798	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-12 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a spine disorder claimed as the 
residual of hernia surgery in 1997.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a stomach disorder claimed as the 
residual of hernia surgery in 1997.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a psychiatric disorder, to include 
depression, claimed as the residual of hernia surgery in 
1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to March 
1963.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In June 2005, the veteran submitted a timely notice of 
disagreement (NOD) to a May 2005 RO rating decision which 
denied entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for scars claimed as the 
residual of hernia surgery in 1997.  The filing of a NOD 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  A Statement of the Case as to the 
issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for scars claimed as the 
residual of hernia surgery in 1997 needs to be issued.  The 
Board is, therefore, obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

In the December 2004 Supplemental Statement of the Case 
(SSOC) the RO referred to recent VA medical treatment records 
which were obtained and reviewed.  However, the Board's 
review of the records indicated reveals that the VA medical 
records contained in the claims file just prior to the SSOC 
are for a person who is not the veteran.  The RO must obtain 
the VA medical records for the veteran.  In view of the 
nature of the veteran's claim, all records of treatment 
should be obtained and associated with the claims folder.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  Records generated by VA 
are constructively included within the record.  If records of 
VA treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The veteran's basic assertion is that in 1997 he underwent 
hernia repair surgery at a VA medical center and that the 
surgical site became infected.  He further claims that as a 
result of this, his abdomen became distended resulting in the 
claimed disabilities currently on appeal.  VA has not 
obtained an examination or medical opinions related to these 
claims.  This should be done.  

The United States Court of Appeals for Veterans Claims has 
also held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, this issue is remanded for the following 
actions:

1. Appropriate action, including the 
issuance of a Statement of the Case and 
notification of the veteran's appellate 
rights on the issue of entitlement to 
compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for scars claimed as 
the residual of hernia surgery in 1997, is 
necessary.  38 C.F.R. § 19.26 (2004).  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal must be filed.  38 
C.F.R. § 20.202 (2004).  If the veteran 
perfects the appeal as to this issue, the 
case should be returned to the Board for 
appellate review.

2.  The RO should request the veteran's VA 
medical treatment records from VAMC 
Cleveland, Ohio, and the Canton VA 
Outpatient Clinic for the period from 1997 
to present.  Specifically, the records of 
the August 1997 hernia surgery should be 
requested.  All information obtained 
should be made part of the file. 

3. The veteran must be accorded the 
appropriate VA examination for a detailed 
account of all manifestations of any 
current digestive/stomach, spine, or 
psychiatric disorders found to be present.  
All necessary tests must be conducted and 
the examiner must review the results of 
any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  After a review of 
the VA medical evidence, the examining 
physician must offer an opinion at to 
whether any current digestive/stomach, 
spine, or psychiatric disorders were 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault as a result of 
the 1997 hernia surgery and whether the 
subsequent infection was an event which is 
not reasonably foreseeable.  The examining 
physician must provide complete rationale 
for all conclusions reached.  If opinions 
cannot be provided without resort to 
speculation, it should be so stated in the 
report.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the above, the RO must 
readjudicate the veteran's claims with 
particular attention to the evidence 
placed in the claims file since the 
October 2003 Statement of the Case.  If 
any benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

